Citation Nr: 1721200	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  12-13 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to August 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's application to reopen his claim for service connection for a right foot disability.   

In his May 2012 Substantive Appeal, the Veteran requested a video hearing.  A hearing was scheduled for June 26, 2013.  However, by a June 2013 letter from the Veteran's representative, the Veteran withdrew his request for a hearing prior to the date of the hearing.

In a December 2014 decision, the Board allowed the Veteran's application to reopen his claim for service connection for a right foot disability.  The Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and a supplemental statement of the case on the merits. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

VA has specific duties to assist a Veteran in the development of his claim including obtaining records maintained by a government entity.  Whenever the Secretary attempts to obtain records from a Federal department or agency in the case of a claim for disability compensation, the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(c) (West 2014).  While the AOJ made attempts to obtain the Veteran's service treatment records directly in August 1983 and September 1983, only the Veteran's enlistment examination and partial dental records were provided.  See January 2011 letter to the Veteran from VA.  The AOJ informed the Veteran in a January 2011 letter of the unavailability of the complete service treatment records and requested that the Veteran submit the records.  The Veteran has not submitted the outstanding records to date.

The Veteran's representative contends that the VA examinations of the Veteran's right foot are inadequate because they were conducted without a review of the Veteran's complete service treatment records.  See September 2014 Appellant's Brief.  The Veteran's representative also noted that the VA has a continuing duty to make efforts to obtain the outstanding records.  As more than three decades have passed since the AOJ attempted to obtain the records directly, the AOJ should make another attempt to request the records directly or confirm that they are still unavailable.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should make reasonable attempts to obtain the Veteran's outstanding service treatment records including sending another request to the National Personnel Records Center (NPRC) for those records, or contacting another appropriate repository.  

2. After the above development has been completed, and any other necessary development, the AOJ must readjudicate the claim.  If the benefit sought remains denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




